DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the application filed on August 31, 2017. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 

Regarding Claim 1:
The claim recites: 


The claim recites the limitation of “collect context data…” The collect, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collect data associated…” The collect limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “apply a contextual skills model …” The apply limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 


The claim recites the limitation of “generate a ranked …” The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “select and present …” The select and present limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements such as “receive an indication…; processing device; computer readable data storage device.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “
collect user data associated…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “
collect data associated… output the contextual” that are part of the abstract idea and do not amount to an inventive concept.

The claim does recite additional elements such as “machine learning, statistical analysis and behavioral analytics, and data mining…;”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “…group the user…and  identify relationships…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 5, recites further limitations such as “…rank the skills based…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “….rank the skills….” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 8
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “….provide one or more….” that are part of the abstract idea and do not amount to an inventive concept.

The claim does recite additional elements such as “client computing device.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.


Regarding Claim 9
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “….skills include….” that are part of the abstract idea and do not amount to an inventive concept.  

The claim does recite additional elements such as “digital personal assistant.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 10
Claim 10, which incorporates the rejection of claim 8, recites further limitations such as “….skills include….” that are part of the abstract idea and do not amount to an inventive concept.  

Regarding Claim 11
Claim 11, which incorporates the rejection of claim 1, recites further limitations such as “….presenting the one or more top ranking….” that are part of the abstract idea and do not amount to an inventive concept.  

The claim does recite additional elements such as “a graphical user interface on a display screen; and an audio interface played through a speaker.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 12
Claim 12, which incorporates the rejection of claim 1, recites further limitations such as “….the indication of the trigger event….” that are part of the abstract idea and do not amount to an inventive concept.  

The claim does recite additional elements such as “receive.”
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 13
Claim 13, which incorporates the rejection of claim 1, recites further limitations such as “….collect data associated... a growing data set” that are part of the abstract idea and do not amount to an inventive concept.  

The claim does recite additional elements such as “machine learning techniques.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 14:
The claim recites: 

For Step 1, the claim recites a series of steps and, therefore, is a computer-implemented method so it does recite a statutory category of invention.

The claim recites the limitation of “collecting context data…” The collecting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collecting data associated…” The collecting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying a contextual skills model …” The applying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a ranked …” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “selecting and presenting …” The selecting and presenting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements such as “receiving an indication…; processing device; computer readable data storage device.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 14, recites further limitations such as “collecting data associated… outputting the contextual” that are part of the abstract idea and do not amount to an inventive concept.

The claim does recite additional elements such as “machine learning, statistical analysis and behavioral analytics, and data mining…;”
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as “…grouping the user…and  identifying relationships…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as “ranking the skills…” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 18
Claim 18, which incorporates the rejection of claim 14, recites further limitations such as “….presenting the one or more top ranking….” that are part of the abstract idea and do not amount to an inventive concept.  

The claim does recite additional elements such as “a graphical user interface on a display screen; and an audio interface played through a speaker.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 19
Claim 19, which incorporates the rejection of claim 14, recites further limitations such as “….collect data associated... a growing data set” that are part of the abstract idea and do not amount to an inventive concept.  

The claim does recite additional elements such as “machine learning techniques.”
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Regarding Claim 20:
The claim recites: 

For Step 1, the claim recites a series of steps and, therefore, is a computer readable storage device so it does recite a statutory category of invention.

The claim recites the limitation of “collecting data associated …” The collecting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collecting context data …” The collecting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collecting user data associated …” The collecting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collect context data …” The collect limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collect data associated …” The collect, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “apply a contextual skills model …” The apply limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate a ranked …” The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “select and present …” The select and present limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements such as “machine learning, statistical analysis, behavioral analytics, data mining techniques, client computing device, and digital personal assistant.”

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath).

As to claim 1, Leidig teaches a system for recommending a skill to a user, the system comprising: 
at least one processing device (see paragraph [0022]…computer system or on more than one computer system include a runtime 170…to execute instructions of the computer program); and 
at least one computer readable data storage device storing instructions that, when executed by the at least one processing device (see paragraph [0022], execute instructions of the computer program…) cause the system to: 
receive an indication of a trigger event corresponding to a skill recommendation request (see paragraphs [0026]…Triggered by the help request the identification system 100 identifies the recommender service by the attribute of the current element..; [0027]…identification of the recommender service by the system 100 is triggered after the user has entered an invalid input…; [0030]…the identification of the current element is done for every received context delta but the identification of the recommender service and the identification of the information are done in case the user requests help..; [0044]-[0045]…use a skill database to conduct recommendations…); and 
 collect context data associated with a current context of the user (see paragraphs [0010]...relevant and required information specifically to a current context … context gathering service..; [0032]…information related to the context states from one knowledge source using one recommender service); 
But Leidig fails to explicitly teach:
apply a contextual skills model to the collected data, wherein the contextual skills model is trained to predict one or more skills that the user is likely to invoke and use based at least in part on the current context of the user;
generate a ranked list of skills; and
select and present one or more top ranking skills as one or more skill
recommendations to the user.
However Skomoroch teaches:
generate a ranked list of skills (see paragraphs [0082] ranking algorithm…; [0094]…skill page may display a list of individuals sorted by rank, a listing of top employers for the skill…; [0106]…a skills ranking process 14050 for ranking users relative to each other for each skill in the list of skills…; [0111]…Skills ranking process 14050 may rank members based on the provided skills…); and 
select and present one or more top ranking skills as one or more skill recommendations to the user (see paragraphs  [0082] ranking algorithm… recommendations…;  [0086]-[0087]… a high ranking in a related skill may be used to increase a member's rank in a particular skill….; [0094]-[0096]…skill page may display a list of individuals sorted by rank, a listing of top employers for the skill….a listing of the top groups for the skill on
the social networking site….a job posting may require a member to be highly ranked in both Java and C++…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add top ranking skills to Leidig’s system as taught by Skomoroch above.  The modification would have been obvious because one of ordinary skill would be motivated to ensure quality of worker responses, as suggested by Skomoroch (see paragraphs [0069]).
But Leidig and Skomoroch fail to explicitly teach:collect data associated with skills; and 
apply a contextual skills model to the collected data, wherein the contextual skills model is trained to predict one or more skills that the user is likely to invoke and use based at least in part on the current context of the user.
However Nath teaches:
collect data associated with skills (see paragraphs  [0079]….collected observations from a particular worker…; [0088]…additional considerations or parameters ( e.g., age, gender, fitness level, education, skills, worker's computing  devices, tools, equipment, travel capabilities, quality reviews of worker or task result from task publisher, etc.; [0090]… more data is collected for each worker…); and 
apply a contextual skills model to the collected data, wherein the contextual skills model is trained to predict one or more skills that the user is likely to invoke and use based at least in part on the current context of the user (see paragraphs [0016]…train predictive models that are used to determine which workers are most likely to complete particular tasks ( or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add trained predictive models to Leidig’s system as taught by Nath above.  The modification would have been obvious because one of ordinary skill would be motivated to perform optimization of task recommendations to particular workers to increase task completion rates while concurrently optimizing or setting task prices to reduce expenses, as suggested by Nath (see paragraphs [0045] and [0093]).

As to claim 3, which incorporates the rejection of claim 1, Nath teaches wherein the system is further operative or configured to collect user data associated with at least one of: an identity of the user; user preferences; and user settings (see paragraph [0072]…request initial worker preferences, profile information, task history, etc., for use in constructing or learning the initial worker model…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add trained predictive models to Leidig’s system as taught by Nath above.  The modification would have been obvious because one of ordinary skill would be motivated to perform optimization of task recommendations to particular workers to increase task completion rates while concurrently optimizing or setting task prices to reduce expenses, as suggested by Nath (see paragraphs [0045] and [0093]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and Appel et al. (US 2017/0169532 A1, hereinafter referred to as referred to as Appel).

As to claim 2, which incorporates the rejection of claim 1, Gruber teaches wherein in collecting the context data, the system is operative or configured to collect one or more of: 
attributes of the trigger event (see paragraphs [0337]-[0343]…context of possible event trigger 162 can include information about people, places, times, and other data...).
Appel teaches location information of a client computing device associated with the user (see paragraphs [0016]-[0017]… location estimation system or module 112…information may be obtained smart phones or the like, sensor devices, wearable devices, social media, internal database of entities, and others, for example, as authorized or permitted by the user or appropriate entity. At 206, information from data sources may be obtained...); 
properties and characteristics of the client computing device associated with the user 
(see paragraphs [0041]…personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like…); 
user interaction information (see paragraphs [0047]… user to interact with computer system…); and 
user-related data sensed via one or more sensors in association with the client computing device, one or more data sources, or one or more servers (see paragraph [0012]… sensors).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add a context recommendation to Leidig’s system as taught by Appel above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the profile and provide more accurate risk estimation and recommendations, as suggested by Appel 
(see paragraph [0035]).

 Claims 4, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves).

As to claim 4, which incorporates the rejection of claim 1, Nath teaches wherein the system is further operative or configured to train the contextual skills model, wherein in training the contextual skills model, the system is operative or configured to:    
output the contextual skills model that captures the identified patterns (see paragraphs [0057] and [0093]…outputs recommended assignments of bundles of tasks to active workers; wherein using the broadest reasonable interpretation, Examiner interprets the “outputs’ to teach the limitation).
But Leidig, Skomoroch, and Nath fail to explicitly teach wherein the system is further operative or configured to train the contextual skills model, wherein in training the contextual skills model, the system is operative or configured to:
collect data associated with invoked skills by the user and by other users;
collect context data associated with the invoked skills;
collect user data associated with the user and with the other users;
apply machine learning, statistical analysis, behavioral analytics, and data mining techniques to the collected data;
identify patterns in the context data and the user data that map context and user data
attributes to the invoked skills.
However Treves teaches collect data associated with invoked skills by the user and by other users (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100); 
collect context data associated with the invoked skills (see col. 7, lines 33-37…the feedback information profile data of the users…or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100);  
collect user data associated with the user and with the other users (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics); 
apply machine learning, statistical analysis, behavioral analytics, and data mining techniques to the collected data (see col. 10 to col. 11, lines 40-67 to lines 1-5…determine a correlation coefficient or cosign similarity of a difficulty metric and skill metric combination…utilize machine learning techniques based on previously collected data to analyze whether a given difficulty metric and skill metric combination is predictive in determining a user's comprehension of a content item…metrics and one or more difficulty metrics are predictive may be conducted asynchronously to the interactions of FIG. 3.  Correlations between skill metrics and difficulty metrics may further be manually defined (e.g., by an operator of the skill-based content delivery system 110). Such manually 65 defined correlations may be utilized in addition to or exclusive of correlations determined by machine-learning techniques…); 
Identify patterns in the context data and the user data that map context and user data attributes to the invoked skills (see col. 11, lines 1-5…maintain a pre-determined mapping of skill and difficulty metrics, for use in generating skill-based content recommendations…; col. 15, lines…maintain a mapping of one or more skill metrics to one or more corresponding difficulty metrics…mapping may be partially or wholly pre-defined by an operator of the content recommendation server…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add invoked skills to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 8, which incorporates the rejection of claim 1, Leidig, Skomoroch, and Nath fail to explicitly teach wherein the skills provide one or more functionalities selected from a group comprising:
functionalities for interacting with the user; functionalities for performing a task; functionalities for providing a service; functionalities for gathering information; and
functionalities for operating a client computing device of the user.
However, Treves teaches wherein the skills provide one or more functionalities selected from a group comprising: 
functionalities for interacting with the user (see col. 3, lines 66-67 to col. 4, lines 1-2…
a user to interact with the skill-based content delivery system 110 (e.g., to browse for, acquire rights to, or receive content items)); 
functionalities for performing a task (see col.1, lines 9-11...support operations…; col. 4, lines 50-52… Web services… network configurations; col. 7, lines 58-67…actually performs five dictionary look-up actions per hundred pages…; col. 8, lines 15-28…a user is asked to rate the overall difficulty of a content item…);   
functionalities for providing a service (see col.1, lines 9-11...provide services to third parties; col. 4, lines 50-52… Web services…; col. 12, lines 10-13…electronic mail, telephonic message (e.g., via short message services), or other electronic message); 
functionalities for gathering information (see col. 7, lines 24-37… the gathered feedback (e .g., as implicitly gathered via monitoring or explicitly provided by a user)…); and 
functionalities for operating a client computing device of the user (see col. 3, lines 66-67 to col. 4, lines 1-25,…a user to interact with the skill-based content delivery system 110 (e.g., to browse for, acquire rights to, or receive content items)).  Such user computing
devices 102 include, but are not limited to, laptops, personal computers, tablet computers, personal digital assistants (PDAs), hybrid PDA/mobile phones, mobile phones, electronic book readers, digital media players…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add skills’ functionalities to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 9, which incorporates the rejection of claim 8, Leidig, Skomoroch, and Nath fail to explicitly teach wherein the skills include skills supported by a digital personal assistant.
However Treves teaches wherein the skills include skills supported by a digital personal assistant (see col. 4, lines 2-10…personal digital assistants (PDAs), hybrid PDA/mobile phones…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add a digital personal assistant to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 10, which incorporates the rejection of claim 8, Leidig, Skomoroch, and Nath fail to explicitly teach wherein the skills include one or more:
entertainment-related skills; productivity-related skills; finance-related skills; relaxation-related skills; news and information-related skills; smart home-related skills; health and fitness-related skills; music-related skills; food and drink-related skills; education-related skills, and travel-related skills.
However Treves teaches wherein the skills include one or more: 
entertainment-related skills (see col. 2, lines 1-27…content items, such as electronic books, audiobooks, or videos (e.g., television or movie programs)…); 
productivity-related skills; 
finance-related skills; 
relaxation-related skills; 
news and information-related skills; 
smart home-related skills; 
health and fitness-related skills; 
music-related skills (see col. 1, lines 17-21….songs…); 
food and drink-related skills; 
education-related skills, and travel-related skills (see col. 14, lines 44-48…language skills).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add invoked skills to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 11, which incorporates the rejection of claim 1, Leidig, Skomoroch, and Nath fail to explicitly teach wherein in presenting the one or more top ranking skills as the one or more skill recommendations to the user, the system is operative to present the one or more top ranking skills via at least one of:
a graphical user interface on a display screen; and an audio interface played through a speaker.
However Treves teaches wherein in presenting the one or more top ranking skills as the one or more skill recommendations to the user, the system is operative to present the one or more top ranking skills via at least one of: 
a graphical user interface on a display screen; and 
an audio interface played through a speaker (see col. 12, lines 14-27...the user interface 400 presents information regarding an audio content recommended by the skill-based content delivery system 110 based on skill metrics of a user, and enables the user to acquire the recommended content item…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add a graphical user interface to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 13, which incorporates the rejection of claim 1, Leidig, Skomoroch, and Nath fail to explicitly teach wherein the system if further operative to:
collect data associated with skills recommended to the user; collect user interaction data and associated context data; determine which skills recommended to the user are invoked by the user and which recommended skills are not invoked by the user; and
apply machine learning techniques to the collected data for learning new patterns and for adjusting existing patterns based on a growing data set.
However Treves teaches wherein the system if further operative to: 
collect data associated with skills recommended to the user (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100); 
collect user interaction data and associated context data (see col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100…);  
determine which skills recommended to the user are invoked by the user and which recommended skills are not invoked by the user (see col. 11, lines 1-5…maintain a pre-determined mapping of skill and difficulty metrics, for use in generating skill-based content recommendations…; col. 15, lines…maintain a mapping of one or more skill metrics to one or more corresponding difficulty metrics…mapping may be partially or wholly pre-defined by an operator of the content recommendation server…); and 
apply machine learning techniques to the collected data for learning new patterns and for adjusting existing patterns based on a growing data set (see col. 10 to col. 11, lines 40-67 to lines 1-5…determine a correlation coefficient or cosign similarity of a difficulty metric and skill metric combination…utilize machine learning techniques based on previously collected data to analyze whether a given difficulty metric and skill metric combination is predictive in determining a user's comprehension of a content item…metrics and one or more difficulty metrics are predictive may be conducted asynchronously to the interactions of FIG. 3.  Correlations between skill metrics and difficulty metrics may further be manually defined (e.g., by an operator of the skill-based content delivery system 110). Such manually 65 defined correlations may be utilized in addition to or exclusive of correlations determined by machine-learning techniques…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add invoked skills to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves), and Friedlander et al. (US 2008/0288430 A1, hereinafter referred to as Friedlander).







As to claim 5, which incorporates the rejection of claim 4, Leidig, Skomoroch, Nath, and Treves fail to explicitly teach in training the contextual skills model, the system is further operative or configured to:
group the user in a cohort of other users based on one or a combination of common
characteristics; and identify relationships between the one or a combination of common characteristics of the cohort and behavior of the cohort with respect to invoking skills in particular contexts.
However, Friedlander teaches in training the contextual skills model, the system is further operative or configured to: 
group the user in a cohort of other users based on one or a combination of common characteristics (see paragraphs [0011] and [0078]…cohorts associated with the corresponding datum…; [0084]…cohort is a group of associated individuals or objects. A cohort can be treated as a single entity; thus, central database 400 can effectively find cohorts of interest…); and 
identify relationships between the one or a combination of common characteristics of the cohort and behavior of the cohort with respect to invoking skills in particular contexts (see paragraphs [0117]-[0120]…specific individuals in the cohort or sub-cohorts can be identified and/or searched. A sub-cohort is a cohort; however, a sub-cohort can be said to exist within the domain of a larger cohort. In this example, a sub-cohort could be "all individuals who have a commercial flying license...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add invoked skills to Leidig’s system as taught by Friedlander above.  The modification would have been obvious because one of ordinary skill would be motivated to identify behaviors of a member of a cohort, as suggested by Friedlander ([0003]).




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves), and Friedlander et al. (US 2008/0288430 A1, hereinafter referred to as Friedlander), and Rennison et al. (US 2014/0324721 A1, hereinafter referred to as Rennison).

As to claim 6, which incorporates the rejection of claim 5, Leidig, Skomoroch, Nath, Treves, and Friedlander fail to explicitly teach wherein in ranking the skills, the system is operative or configured to rank the skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts.
However Rennison teaches wherein in ranking the skills, the system is operative or configured to rank the skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts (see paragraph [0152]…The skills and/or job titles with the highest relevance (or frequency) are selected as required skills and/or titles by, for
example, sorting by weights…; [0155]…A score is then computed 1302 for each of the implied required skills/titles based on the weights of the required skills/titles and the weights of the implied required skills/titles...sorting the implied required skills/titles based on the weighted average of their weights and selecting 1303 those with weights above a threshold…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add ranking of skills to Leidig’s system as taught by Rennison above.  The modification would have been obvious because one of ordinary skill would be motivated to apply contextual personalized search process, and enhances the interest of the user, as suggested by Rennison ([0029]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Rennison et al. (US 2014/0324721 A1, hereinafter referred to as Rennison).

As to claim 7, which incorporates the rejection of claim 1, Leidig, Skomoroch and Nath fail to explicitly teach wherein in ranking the skills, the system is operative or configured to rank the skills based at least in part on a match between skill metadata and textual features representing aspects of the current context of the user.
However Rennison teaches wherein in ranking the skills, the system is operative or configured to rank the skills based at least in part on a match between skill metadata and textual features representing aspects of the current context of the user (see paragraphs [0148]…The system analyzes 1104 the matching job postings for skills and job titles and scores 1105 the skills and job titles based on relevance. The knowledge base is searched 1106 for courses with matching skills and job titles and the identified courses are presented 1107 to the user…; [0152]…the system assigns 1209 weights to each skill and/or title in the matching set of job requisitions, and selects 1210 skills and/or titles as required skills and/or titles…the required skills and/or titles can be identified by multiplying the number of job requisitions in the matching set that require a given skill by the log inverse frequency of the skill in all jobs (e.g., a TF-IFD) or by performing a Jaccard calculation, as explained in detail above.  The skills and/or job titles with the highest relevance (or frequency) are selected as required skills and/or titles by, for example, sorting by weights...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add ranking of skills to Leidig’s system as taught by Rennison above.  The modification would have been obvious because one of ordinary skill would be motivated to apply contextual personalized search process, and enhances the interest of the user, as suggested by Rennison ([0029]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber).

As to claim 12, which incorporates the rejection of claim 1, Leidig teaches wherein in receiving the indication of the trigger event corresponding to a skill recommendation request (see paragraphs [0026]…Triggered by the help request the identification system 100 identifies the recommender service by the attribute of the current element..; [0027]…identification of the recommender service by the system 100 is triggered after the user has entered an invalid input…; [0030]…the identification of the current element is done for every received context delta but the identification of the recommender service and the identification of the information are done in case the user requests help..; [0044]-[0045]…use a skill database to conduct recommendations…), the system is operative or configured to receive one of: 
an indication of an explicit user request (see paragraphs [0026] and [0033]…user requests).
But Leidig, Skomoroch and Nath fail to explicitly teach:
an indication of an inferred request based on captured user interaction data; and
an indication of attributes of the current context of the user.
However Gruber teaches the system is operative or configured to receive one of: 
an indication of an external event (see paragraph [0013]… external events); 
an indication of an inferred request based on captured user interaction data (see paragraphs [0142]…certain inferences may be made about the type of information the user might be interested…; [0216]… inferences made from previous states….; [0372]…; [0963]…); and 
an indication of attributes of the current context of the user (col. 5, lines 29-35…profile information within the skill-based content delivery system 110, including payment information, user preferences, information regards access rights to acquire content items, skill assessments, feedback regarding content items…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add trained inference to Leidig’s system as taught by Gruber above.  The modification would have been obvious because one of ordinary skill would be motivated to have certain inferences made about the type of information the user might be interested in when at home as opposed to outside the home, as suggested by Gruber ([0142]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and further in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath).

 As to claim 14, Leidig teaches a computer-implemented method for recommending a skill to a user, comprising: 
receiving an indication of a trigger event corresponding to a skill recommendation request (see paragraphs [0026]…Triggered by the help request the identification system 100 identifies the recommender service by the attribute of the current element..; [0027]…identification of the recommender service by the system 100 is triggered after the user has entered an invalid input…; [0030]…the identification of the current element is done for every received context delta but the identification of the recommender service and the identification of the information are done in case the user requests help..; [0044]-[0045]…use a skill database to conduct recommendations…); and 
collect context data associated with a current context of the user (see paragraphs [0010]...relevant and required information specifically to a current context … context gathering service..; [0032]…information related to the context states from one knowledge source using one recommender service). 
But Leidig fails to explicitly teach:
wherein the trigger event comprises one or more of: 
      an explicit user request; 
      an external event; 
      an inferred request based on captured user interaction data;
collecting data associated with skills;
applying a contextual skills model to the collected data, wherein the contextual skills model is trained via machine learning to predict one or more skills that a user is likely to invoke and use based at least in part on the current context of the user;
    generating a ranked list of skills;
    selecting and presenting one or more top ranking skills as one or more skill recommendations to the user.
However Gruber teaches: 
wherein the trigger event comprises one or more of: 
    an explicit user request (see paragraphs [0130], [0468] and [0621]…user requests); 
    an external event (see paragraph [0013]… external events); 
    an inferred request based on captured user interaction data (see paragraphs [0142]…certain inferences may be made about the type of information the user might be interested…; [0216]… inferences made from previous states….; [0372]…; [0963]…).
a current context of the user (see paragraphs [0386]…current context of the dialog, current device application and its current data objects…; [0412]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add trained inference to Leidig’s system as taught by Gruber above.  The modification would have been obvious because one of ordinary skill would be motivated to have certain inferences made about the type of information the user might be interested in when at home as opposed to outside the home, as suggested by Gruber (see [0142]).
But Leidig and Gruber fail to explicitly teach:
collecting data associated with skills; and
applying a contextual skills model to the collected data, wherein the contextual skills model is trained via machine learning to predict one or more skills that a user is likely to invoke and use based at least in part on the current context of the user.
generating a ranked list of skills; and
selecting and presenting one or more top ranking skills as one or more skill
recommendations to the user.
However Skomoroch teaches:
generating a ranked list of skills(see paragraphs [0082] ranking algorithm…; [0094]…skill page may display a list of individuals sorted by rank, a listing of top employers for the skill…; [0106]…a skills ranking process 14050 for ranking users relative to each other for each skill in the list of skills…; [0111]…Skills ranking process 14050 may rank members based on the provided skills…); and 
selecting and presenting one or more top ranking skills as one or more skill recommendations to the user  (see paragraphs  [0082] ranking algorithm… recommendations…;  [0086]-[0087]… a high ranking in a related skill may be used to increase a member's rank in a particular skill….; [0094]-[0096]…skill page may display a list of individuals sorted by rank, a listing of top employers for the skill….a listing of the top groups for the skill on the social networking site….a job posting may require a member to be highly ranked in both Java and C++…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add top ranking skills to Leidig’s system as taught by Skomoroch above.  The modification would have been obvious because one of ordinary skill would be motivated to ensure quality of worker responses, as suggested by Skomoroch (see paragraphs [0069]).
But Leidig, Gruber and Skomoroch fail to explicitly teach: collect data associated with skills; and 
apply a contextual skills model to the collected data, wherein the contextual skills model is trained to predict one or more skills that the user is likely to invoke and use based at least in part on the current context of the user.
However, Nath teaches:
collect data associated with skills (see paragraphs  [0079]….collected observations from a particular worker…; [0088]…additional considerations or parameters ( e.g., age, gender, fitness level, education, skills, worker's computing  devices, tools, equipment, travel capabilities, quality reviews of worker or task result from task publisher, etc.; [0090]… more data is collected for each worker…); and 
apply a contextual skills model to the collected data, wherein the contextual skills model is trained to predict one or more skills that the user is likely to invoke and use based at least in part on the current context of the user (see paragraphs [0016]…train predictive models that are used to determine which workers are most likely to complete particular tasks ( or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add trained predictive models to Leidig’s system as taught by Nath above.  The modification would have been obvious because one of ordinary skill would be motivated to perform optimization of task recommendations to particular workers to increase task completion rates while concurrently optimizing or setting task prices to reduce expenses, as suggested by Nath (see paragraphs [0045] and [0093]).

Claims 15, 18-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves).

As to claim 15, which incorporates the rejection of claim 14, Nath teaches comprising training the contextual skills model, wherein training the contextual skills model comprises: 
outputting the contextual skills model that captures the identified patterns (see paragraphs [0057] and [0093]…outputs recommended assignments of bundles of tasks to active workers; wherein using the broadest reasonable interpretation, Examiner interprets the “outputs’ to teach the limitation).
But Leidig, Gruber, Skomoroch and Nath fail to explicitly teach:
collecting data associated with invoked skills by the user and by other users;
collecting context data associated with the invoked skills;
However Treves teaches collecting data associated with invoked skills by the user and by other users (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100); 
collecting context data associated with the invoked skills (see col. 7, lines 33-37…the feedback information profile data of the users…or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100...skill metrics may be determined based on user input to the skill-based content recommendation system 100);  
collecting user data associated with the user and with the other users (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics); 
applying machine learning, statistical analysis, behavioral analytics, and data mining techniques to the collected data (see col. 10 to col. 11, lines 40-67 to lines 1-5…determine a correlation coefficient or cosign similarity of a difficulty metric and skill metric combination…utilize machine learning techniques based on previously collected data to analyze whether a given difficulty metric and skill metric combination is predictive in determining a user's comprehension of a content item…metrics and one or more difficulty metrics are predictive may be conducted asynchronously to the interactions of FIG. 3.  Correlations between skill metrics and difficulty metrics may further be manually defined (e.g., by an operator of the skill-based content delivery system 110). Such manually 65 defined correlations may be utilized in addition to or exclusive of correlations determined by machine-learning techniques…); 
identifying patterns in the context data and the user data that map context and user data attributes to the invoked skills (see col. 11, lines 1-5…maintain a pre-determined mapping of skill and difficulty metrics, for use in generating skill-based content recommendations…; col. 15, lines…maintain a mapping of one or more skill metrics to one or more corresponding difficulty metrics…mapping may be partially or wholly pre-defined by an operator of the content recommendation server…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add invoked skills to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 18, which incorporates the rejection of claim 14, Leidig, Skomoroch and Nath fail to explicitly teach wherein presenting the one or more top ranking skills as the one or more skill recommendations to the user comprises one or a combination of: 
presenting the one or more top ranking skills in a graphical user interface on a display screen; and 
presenting the one or more top ranking skills via an audio interface played through a speaker.
However Treves teaches wherein presenting the one or more top ranking skills as the one or more skill recommendations to the user comprises one or a combination of: 
presenting the one or more top ranking skills in a graphical user interface on a display screen; and 
presenting the one or more top ranking skills via an audio interface played through a speaker (see col. 12, lines 14-27...the user interface 400 presents information regarding an audio content recommended by the skill-based content delivery system 110 based on skill metrics of a user, and enables the user to acquire the recommended content item…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add a graphical user interface to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 19, which incorporates the rejection of claim 14, Leidig, Skomoroch, Nath and Treves fail to explicitly teach:
collecting data associated with skills recommended to the user;
collecting user interaction data and associated context data;
determining which skills recommended to the user are invoked by the user and which
recommended skills are not invoked by the user; and
applying machine learning techniques to the collected data for learning new patterns  and for adjusting existing patterns based on a growing data set.
However Treves teaches further: 
collecting data associated with skills recommended to the user (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100);  
collecting user interaction data and associated context data (see col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100…);  
determining which skills recommended to the user are invoked by the user and which recommended skills are not invoked by the user (see col. 11, lines 1-5…maintain a pre-determined mapping of skill and difficulty metrics, for use in generating skill-based content recommendations…; col. 15, lines…maintain a mapping of one or more skill metrics to one or more corresponding difficulty metrics…mapping may be partially or wholly pre-defined by an operator of the content recommendation server…); and 
applying machine learning techniques to the collected data for learning new patterns and for adjusting existing patterns based on a growing data set (see col. 10 to col. 11, lines 40-67 to lines 1-5…determine a correlation coefficient or cosign similarity of a difficulty metric and skill metric combination…utilize machine learning techniques based on previously collected data to analyze whether a given difficulty metric and skill metric combination is predictive in determining a user's comprehension of a content item…metrics and one or more difficulty metrics are predictive may be conducted asynchronously to the interactions of FIG. 3.  Correlations between skill metrics and difficulty metrics may further be manually defined (e.g., by an operator of the skill-based content delivery system 110). Such manually 65 defined correlations may be utilized in addition to or exclusive of correlations determined by machine-learning techniques…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add invoked skills to Leidig’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47). 

As to claim 20, Leidig teaches a computer readable storage device including computer readable instructions, which when executed by a processing unit is operative to: 
receive an indication of a trigger event corresponding to a skill recommendation request (see paragraphs [0026]…Triggered by the help request the identification system 100 identifies the recommender service by the attribute of the current element..; [0027]…identification of the recommender service by the system 100 is triggered after the user has entered an invalid input…; [0030]…the identification of the current element is done for every received context delta but the identification of the recommender service and the identification of the information are done in case the user requests help..; [0044]-[0045]…use a skill database to conduct recommendations…);  
collect context data associated with a current context of the user (see paragraphs [0010]...relevant and required information specifically to a current context … context gathering service..; [0032]…information related to the context states from one knowledge source using one recommender service).
But Leidig fails to explicitly teach:
train a contextual skills model, wherein training the contextual skills model comprises:
collecting data associated with invoked skills by a user and by other users;
collecting context data associated with the invoked skills;
collecting user data associated with the user and with the other users;
applying machine learning, statistical analysis, behavioral analytics, and data
mining techniques to the collected data; and
outputting the contextual skills model that captures the identified patterns;
collect data associated with available skills, wherein the available skills include:
skills that are enabled on a client computing device of the user; and
digital personal assistant related skills that are provided in a skill store;
apply the contextual skills model to the collected data;
generate a ranked list of available skills; and
select and present one or more top ranking skills as one or more skill recommendations to the user.
However Skomoroch teaches:
generate a ranked list of available skills (see paragraphs [0082] ranking algorithm…; [0094]…skill page may display a list of individuals sorted by rank, a listing of top employers for the skill…; [0106]…a skills ranking process 14050 for ranking users relative to each other for each skill in the list of skills…; [0111]…Skills ranking process 14050 may rank members based on the provided skills…); and 
select and present one or more top ranking skills as one or more skill recommendations to the user (see paragraphs  [0082] ranking algorithm… recommendations…;  [0086]-[0087]… a high ranking in a related skill may be used to increase a member's rank in a particular skill….; [0094]-[0096]…skill page may display a list of individuals sorted by rank, a listing of top employers for the skill….a listing of the top groups for the skill on
the social networking site….a job posting may require a member to be highly ranked in both Java and C++…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add top ranking skills to Leidig’s system as taught by Skomoroch above.  The modification would have been obvious because one of ordinary skill would be motivated to ensure quality of worker responses, as suggested by Skomoroch (see paragraphs [0069]).
But Leidig and Skomoroch fail to explicitly teach:
train a contextual skills model, wherein training the contextual skills model comprises:
collecting data associated with invoked skills by a user and by other users;
collecting context data associated with the invoked skills;
collecting user data associated with the user and with the other users;
applying machine learning, statistical analysis, behavioral analytics, and data
mining techniques to the collected data; and
outputting the contextual skills model that captures the identified patterns;
collect data associated with available skills, wherein the available skills include:
skills that are enabled on a client computing device of the user; and
digital personal assistant related skills that are provided in a skill store;
apply the contextual skills model to the collected data;
However Nath teaches wherein the system is further operative or configured to train the contextual skills model, wherein in training the contextual skills model, the system is operative or configured to:    
output the contextual skills model that captures the identified patterns (see paragraphs [0057] and [0093]…outputs recommended assignments of bundles of tasks to active workers; wherein using the broadest reasonable interpretation, Examiner interprets the “outputs’ to teach the limitation). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add trained models to Leidig’s system as taught by Nath above.  The modification would have been obvious because one of ordinary skill would be motivated to perform optimization of task recommendations to particular workers to increase task completion rates while concurrently optimizing or setting task prices to reduce expenses, as suggested by Nath (see paragraphs [0045] and [0093]).
But Leidig, Skomoroch and Nath fail to explicitly teach:
collecting user data associated with the user and with the other users;
applying machine learning, statistical analysis, behavioral analytics, and data
mining techniques to the collected data;
collect data associated with available skills, wherein the available skills include:
skills that are enabled on a client computing device of the user; and
digital personal assistant related skills that are provided in a skill store;
apply the contextual skills model to the collected data.
However Treves teaches:
collecting context data associated with the invoked skills (see col. 7, lines 33-37…the feedback information profile data of the users…or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100);
collecting data associated with invoked skills by a user and by other users (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100); 
applying machine learning, statistical analysis, behavioral analytics, and data
mining techniques to the collected data (see col. 10 to col. 11, lines 40-67 to lines 1-5…determine a correlation coefficient or cosign similarity of a difficulty metric and skill metric combination…utilize machine learning techniques based on previously collected data to analyze whether a given difficulty metric and skill metric combination is predictive in determining a user's comprehension of a content item…metrics and one or more difficulty metrics are predictive may be conducted asynchronously to the interactions of FIG. 3.  Correlations between skill metrics and difficulty metrics may further be manually defined (e.g., by an operator of the skill-based content delivery system 110). Such manually 65 defined correlations may be utilized in addition to or exclusive of correlations determined by machine-learning techniques…);
collect data associated with available skills (see col. 7, lines 33-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100), wherein the available skills include: 
         skills that are enabled on a client computing device of the user (see col. 3, lines 66-67 to col. 4, lines 1-25,…a user to interact with the skill-based content delivery system 110 (e.g., to browse for, acquire rights to, or receive content items)).  Such user computing devices 102 include, but are not limited to, laptops, personal computers, tablet computers, personal digital assistants (PDAs), hybrid PDA/mobile phones, mobile phones, electronic book readers, digital media players…);  and 
         digital personal assistant related skills that are provided in a skill store (see col. 4, lines 2-10…personal digital assistants (PDAs), hybrid PDA/mobile phones…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Gruber to add skills’ functionalities to Gruber’s system as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves), and Friedlander et al. (US 2008/0288430 A1, hereinafter referred to as Friedlander).

As to claim 16, which incorporates the rejection of claim 15, Leidig, Skomoroch, Nath and Treves fail to explicitly teach wherein training the contextual skills model further comprises:
grouping the user in a cohort of other users based on one or a combination of common
characteristics; and
identifying relationships between the one or a combination of common characteristics of
the cohort and behavior of the cohort with respect to invoking skills in particular contexts.
However Friedlander teaches wherein training the contextual skills model further comprises: 
grouping the user in a cohort of other users based on one or a combination of common characteristics (see paragraphs [0011] and [0078]…cohorts associated with the corresponding datum…; [0084]…cohort is a group of associated individuals or objects. A cohort can be treated as a single entity; thus, central database 400 can effectively find cohorts of interest…); and 
identifying relationships between the one or a combination of common characteristics of the cohort and behavior of the cohort with respect to invoking skills in particular contexts (see paragraphs [0117]-[0120]…specific individuals in the cohort or sub-cohorts can be identified and/or searched. A sub-cohort is a cohort; however, a sub-cohort can be said to exist within the domain of a larger cohort. In this example, a sub-cohort could be "all individuals who have a commercial flying license...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add invoked skills to Leidig’s system as taught by Friedlander above.  The modification would have been obvious because one of ordinary skill would be motivated to identify behaviors of a member of a cohort, as suggested by Friedlander ([0003]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over eidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig), in view of Skomoroch et al. (US 2012/0197733 A1, hereinafter referred to as referred to as Skomoroch), and further in view of Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), and Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves), and Friedlander et al. (US 2008/0288430 A1, hereinafter referred to as Friedlander), and Rennison et al. (US 2014/0324721 A1, hereinafter referred to as Rennison).

As to claim 17, which incorporates the rejection of claim 16, Leidig, Skomoroch, Nath, Treves and Friedlander fail to explicitly teach wherein ranking the skills comprises ranking the skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts.
However Rennison teaches wherein ranking the skills comprises ranking the skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts (see paragraph [0152]…The skills and/or job titles with the highest relevance (or frequency) are selected as required skills and/or titles by, for example, sorting by weights…; [0155]…A score is then computed 1302 for each of the implied required skills/titles based on the weights of the required skills/titles and the weights of the implied required skills/titles...sorting the implied required skills/titles based on the weighted average of their weights and selecting 1303 those with weights above a threshold…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Leidig to add ranking of skills to Leidig’s system as taught by Rennison above.  The modification would have been obvious because one of ordinary skill would be motivated to apply contextual personalized search process, and enhances the interest of the user, as suggested by Rennison ([0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Ryngler et al.  (US 2003/0182394 A1) teach a method and system for providing context awareness.
Bazigos et al. (US 2009/0276231 A1) teach a method, system and computer program product for career guidance and planning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122